




Exhibit 10.2
HARSCO INFRASTRUCTURE
EXECUTIVE RETENTION PLAN


RETENTION AND SEVERANCE AGREEMENT
THIS RETENTION AND SEVERANCE AGREEMENT (the “Agreement”) made as of this 27th
day of October, 2013, by and between Harsco Corporation (the “Company”) and Mark
Kimmel (the “Executive”) sets forth the terms of the Executive’s Retention
Bonuses, Transaction Payments and Benefits, and Severance Amount as set forth in
the Harsco Infrastructure Executive Retention Plan (the “Plan”), as well as
certain other terms and conditions with respect to such benefits. For the
purpose of this Agreement, unless otherwise indicated, all capitalized terms in
this Agreement shall have the definition ascribed to them in the Plan.
1.
Retention Bonuses. The Executive is entitled to a Retention Bonus Amount of
$550,000 (which is approximately 123% of the Executive’s annual base salary),
subject to the following terms and conditions.

a.
First Retention Bonus. The Executive shall not be entitled to a First Retention
Bonus.



b.
Second Retention Bonus. Provided the Executive remains employed with the Company
through the Transaction Date (as defined below), the Executive will receive a
Second Retention Bonus of $550,000, representing 100% of the Retention Bonus
Amount, as follows: if the Transaction Date occurs on or before December 31,
2013, the Second Retention Bonus shall be paid to the Executive no later than
March 31, 2014; and if the Transaction Date occurs after December 31, 2013, the
Second Retention Bonus shall be paid to the Executive on the earlier of (i) 60
days after the Transaction Date and (ii) June 30, 2014. For purposes of this
Agreement, the “Transaction Date” shall mean the date upon which the transaction
(the “Transaction”) contemplated by the Purchase Agreement, dated September 16,
2013, by and among the Company, certain subsidiaries of the Company, certain
subsidiaries of Clayton, Dubilier & Rice, Bullseye Investors, Inc., and CD&R
Bullseye Holdings, L.P., as may be amended, is consummated.



c.
Performance Transaction Bonus. Provided the Executive remains employed with the
Company through the Transaction Date, the Executive will receive an additional
transaction bonus of $100,000 on the sixtieth (60) day following the Transaction
Date solely in the event that the goals pursuant to the Operating Business Plan
for Harsco Infrastructure for 2013, as approved by the CEO, are achieved through
the Transaction Date (in the event the Transaction is consummated prior to
December 31, 2013) or for 2013 (in the event the Transaction is consummated on
or after December 31, 2013). The Executive understands and agrees that the
Executive will not be entitled to this additional transaction bonus in the event
that either (1) the Transaction is not consummated or (2) the Operating Business
Plan for Harsco Infrastructure goals are not achieved through the Transaction
Date (in the event the Transaction is consummated prior to December 31, 2013) or
for 2013 (in the event the Transaction is consummated on or after December 31,
2013).




1

--------------------------------------------------------------------------------




2.
Transaction Payments and Benefits.

If the Transaction is consummated and the Executive remains employed through the
Transaction Date, notwithstanding anything to the contrary contained in the Plan
or otherwise, the Executive shall be entitled to receive the following rights
and benefits with respect to the Executive’s incentive compensation and equity
awards issued or issuable pursuant to the 1995 Plan (in lieu of any other
payments or benefits under the 1995 Plan with respect to the period ending on
the Transaction Date).
a.
Annual Incentive Plan.

1.
If the Transaction Date occurs prior to December 31, 2013, the Executive shall
be entitled to receive in respect of his incentive award pursuant to the 2013
Annual Incentive Plan a payment equal to the Payment Amount for 2013. Any such
payment shall be paid to the Executive at such time as awards are generally paid
to participants under the 2013 Annual Incentive Plan.    

2.
If the Transaction Date occurs on or after December 31, 2013, the Executive
shall remain entitled to receive any payment that he would otherwise be entitled
to receive pursuant to the terms of the 2013 Annual Incentive Plan,
notwithstanding that the Executive may not remain employed with the Company
after the Transaction Date. Any such payment shall be paid to the Executive at
such time as awards are generally paid to participants under the 2013 Annual
Incentive Plan.

3.
If the Transaction is consummated, the Executive shall not be entitled to any
annual incentive payment with respect to any portion of 2014.

4.
Definitions.    

(a)
“Modified AIP Bonus Opportunity” shall mean the product achieved by multiplying
(i) the Executive’s Annual Incentive Plan bonus percentage for the applicable
calendar year and (ii) a pro-rata portion of the Executive’s annual base salary
for such year, as determined by multiplying the Executive’s annual base salary
for the year by a fraction, the numerator of which is the number of days the
Executive has been employed by the Company during the applicable calendar year
through the Transaction Date, and the denominator of which is three hundred and
sixty-five (365).

(b)
“Payment Amount” shall mean, with respect to a calendar year, an amount equal to
the product of (i) the Executive’s Modified AIP Bonus Opportunity and (ii) the
Relative Performance Factor.

(c)
“Relative Performance Factor” shall be the performance factor achieved for the
plan year through the Transaction Date determined by comparing the Harsco
Infrastructure Performance Plan (“Performance Plan”) operating income with the
actual operating income achieved as of the Transaction Date. If actual operating
income achieved as of the Transaction Date results equal the Performance Plan
results, the Relative Performance Factor is the payout level that would have
been achieved for achieving the Performance Plan results under the EVA-based
plan as of December 31 of the applicable calendar year. Any absolute under- or
over-performance of operating income as of the Transaction Date shall be
extrapolated until the end of the year and incorporated into the existing
EVA-based AIP plan calculation. All other components of the EVA calculation
remain the same as per the AIP, such as Capital and Overhead Allocations. Thus,
the Relative Performance Factor would be the payout level that would have been
achieved based on the Plan Capital and Allocations and revised Operating Income
achieved under the EVA-based plan as of December


2

--------------------------------------------------------------------------------




31 of the applicable calendar year. For the avoidance of doubt, the Performance
Plan operating income shall refer to the applicable plan associated with each
Participant. An example of the relevant calculations is set forth below:
•
Transaction Date: August 31, 2013

•
Plan Operating Income YTD August: $2,000

•
Actual Operating Income YTD August: $2,800

•
Plan Operating Income Full Year: $3,000

•
Extrapolated Operating Income for Full Year: ($2,800-$2,000)/8*12+$3,000=$4,200

•
AIP Bonus Calculation based on Plan Capital and Allocations and revised
Operating Income of $4,200.



5.
Stock Options. Provided the Executive remains employed with the Company through
the Transaction Date, a pro-rata portion of the Executive’s outstanding stock
options (including both nonqualified stock options and incentive stock options)
shall vest upon the Transaction Date. With respect to each award of stock
options outstanding as of the Transaction Date, the number of stock options to
vest shall be determined as follows: the total number of stock options shall be
multiplied by a fraction, the numerator of which is the number of days from the
date of grant through the Transaction Date and the denominator of which is one
thousand and ninety-six (1096). All unvested stock options will be forfeited
upon the Transaction Date. In addition, the Executive shall have (i) three (3)
months following the Transaction Date to exercise any vested incentive stock
options held by the Executive; and (ii) twelve (12) months following the
Transaction Date to exercise any vested nonqualified stock options held by the
Executive.



b.
2011 LTIP Awards.

1.
Time-Based Awards. Provided the Executive remains employed with the Company
through the Transaction Date, the Executive’s outstanding time-based awards with
respect to the 2011 LTIP to the extent unvested as of the Transaction Date
(“2011 Time-Based Awards”) shall be forfeited and the Company shall pay to the
Executive instead an amount in cash equal to the amount the Executive would have
received had all of the 2011 Time-Based Awards vested as of December 31, 2013.
Such cash amount shall be paid at such time as the 2011 Time Based Awards are
generally paid to plan participants.

2.
Performance-Based Awards. Provided the Executive remains employed with the
Company through the Transaction Date, the Executive’s outstanding
performance-based award with respect to the 2011 LTIP to the extent unvested as
of the Transaction Date (“2011 Performance-Based Award”) shall be forfeited and
the Company shall pay to the Executive instead an amount in cash equal to the
amount, if any, the Executive would have received had a pro rata portion of the
2011 Performance-Based Award vested on the Transaction Date based on actual
performance through December 31, 2013 to be determined as follows: the total
2011 Performance-Based Award that would otherwise be paid shall be multiplied by
a fraction, the numerator of which is the number of days from January 1, 2011
through the Transaction Date, and the denominator of which is one thousand and
ninety-six (1096). Such cash amount, if any, shall be paid in February 2014.






3

--------------------------------------------------------------------------------




c.
2012 LTIP Awards.

1.
Restricted Stock Units. Provided the Executive remains employed with the Company
through the Transaction Date, a pro-rata portion of the Executive’s outstanding
RSUs in respect of the 2012 LTIP (“2012 RSUs”) shall vest upon the Transaction
Date as follows: the total number of outstanding 2012 RSUs shall be multiplied
by a fraction, the numerator of which is the number of days from the grant date
of such 2012 RSUs through the date of the Transaction Date, and the denominator
of which is one thousand and ninety-five (1095). All other 2012 RSUs held by the
Executive at the time of the Transaction Date shall be forfeited upon the
Transaction Date.

2.
SARs. Provided the Executive remains employed with the Company through the
Transaction Date, a pro-rata portion of the Executive’s outstanding SARs in
respect of the 2012 LTIP (“2012 SARs”) shall vest upon the Transaction Date as
follows: the total number of 2012 SARs that are scheduled to vest at the next
vesting date attributable to such award shall be multiplied by a fraction, the
numerator of which is the number of days from the immediately preceding vesting
date attributable to such award through the Transaction Date and the denominator
of which is three hundred and sixty-five (365). All unvested 2012 SARs held by
the Executive at the time of the Transaction Date will be forfeited as of the
Transaction Date. In addition, the Executive shall have twelve (12) months
following the Transaction Date to exercise any vested 2012 SARs held by the
Executive.



d.
2013 LTIP Awards.

1.
Restricted Stock Units. Provided the Executive remains employed with the Company
through the Transaction Date, a pro-rata portion of the Executive’s outstanding
RSUs in respect of the 2013 LTIP (“2013 RSUs”) shall vest upon the Transaction
Date as follows: the total number of outstanding 2013 RSUs shall be multiplied
by a fraction, the numerator of which is the number of days from the grant date
of such 2013 RSUs through the date of the Transaction Date, and the denominator
of which is one thousand and ninety-five (1095). All other 2013 RSUs held by the
Executive at the time of the Transaction Date shall be forfeited upon the
Transaction Date.

2.
SARs. Provided the Executive remains employed with the Company through the
Transaction Date, a pro-rata portion of the Executive’s outstanding SARs in
respect of the 2013 LTIP (“2013 SARs”) shall vest upon the Transaction Date as
follows: the total number of 2013 SARs that are scheduled to vest at the next
vesting date attributable to such award shall be multiplied by a fraction, the
numerator of which is the number of days from the immediately preceding vesting
date attributable to such award through the Transaction Date and the denominator
of which is three hundred and sixty-five (365). All unvested 2013 SARs held by
the Executive at the time of the Transaction Date will be forfeited as of the
Transaction Date. In addition, the Executive shall have twelve (12) months
following the Transaction Date to exercise any vested 2013 SARs held by the
Executive.



3.
Severance Amount.

a.
Notwithstanding anything in the Plan to the contrary, in the event that the
Executive remains employed with the Company through the Transaction Date and the
Executive is terminated by the Company without Cause or the Executive terminates
the Executive’s employment with the Company for Good Reason during the Protected
Period, the Executive will be entitled to a series of installment payments to be
paid over a period of eighteen (18) months in an aggregate amount equal to the
sum of (x) 150% of the Executive’s annual base salary in effect


4

--------------------------------------------------------------------------------




immediately prior to the Transaction Date, and (y) 150% of the Executive’s
target annual incentive opportunity in effect immediately prior to the
Transaction Date under the Annual Incentive Plan, (such amount (x) plus (y), the
Executive’s “Severance Amount”). The Executive’s Severance Amount shall be paid
in monthly installments, commencing sixty (60) days after the termination of the
Executive's employment with the Company (the “Employment Termination Date”).
Notwithstanding anything to the contrary herein the obligation to pay the
Executive’s Severance Amount shall cease as of the end of the month in which the
Executive commences full time employment with an employer at a Comparable
Position to which he is employed as of the date hereof; for the avoidance of
doubt, in such instance, the aggregate amount of the Executive’s Severance
Amount as set forth herein shall be reduced accordingly. For purposes of this
Section 3(a), “Comparable Position” shall mean any position with a target total
direction compensation (base salary plus target annual bonus plus target
long-term incentives) equal to at least 75% of Executive’s target total direct
compensation with the Company as of the date hereof.
b.
Notwithstanding anything in the Plan to the contrary, the Executive acknowledges
and agrees that this provision only comes into effect following the Transaction
Date, and if the Executive does not experience a termination of employment with
the Company following the Transaction Date in accordance with the provisions of
Section 3(a), the Executive shall not be entitled to any severance payment under
the Plan or this Agreement.

c.
Executive hereby consents to notify the Company upon accepting employment with
any employer during the period beginning with his termination date and ending on
the date that he is no longer entitled to receive the Severance Amount in
accordance with Section 3(a).

d.
Notwithstanding anything in the Plan to the contrary, the Protected Period shall
be the twelve (12) month period beginning upon the Transaction Date.

e.
In the event that the Executive remains employed with the Company through the
Transaction Date and the Executive becomes entitled to receive the Severance
Amount accordance with Section 3(a), the Executive will also be entitled to
receive (x) a lump sum cash payment equal to $40,000 to be paid on the sixtieth
(60th) day after the Employment Termination Date or shortly thereafter in
accordance with normal payroll practices and (y) outplacement services following
the Employment Termination Date in an amount not to exceed $7,500.

f.
Provided the Transaction Date has occurred, the Company intends to terminate the
Executive’s employment without Cause on or prior to February 28, 2014.



4.
Release Agreement.

a.
Payment to the Executive of the payments and benefits as set forth in Section
1(b) and, if applicable, Section 2 shall be conditioned upon the Executive’s
execution, delivery and non-revocation of a valid and enforceable general
release of claims against the Company Released Parties (as defined therein) in
the form of release agreement substantially in the form attached hereto as
Exhibit A taking into account applicable local law (the “Release Agreement”),
within sixty (60) days after the date of the Transaction Date.

b.
Payment to the Executive of the payments and benefits as set forth in Section 3
shall be conditioned upon the Executive’s execution, delivery and non-revocation
of a Release Agreement against the Company Released Parties within sixty (60)
days after the date of the Executive’s termination of employment with the
Company.



5.
Successors; Binding Agreement. The Plan and this Agreement shall be binding upon
and shall inure to the benefit of the Company and its successors and assigns,
and the Company shall have the right to assign its obligations under the Plan
and this Agreement, in whole or in part, to any Successor Employer or its
affiliates, in which case, the Company shall no further liability with respect
to the


5

--------------------------------------------------------------------------------




assigned obligations (but shall remain entitled to its rights or benefits)
pursuant to the Plan and this Agreement.


6.
Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit the
Executive's continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company (except for any severance or
termination policies, plans, programs or practices during the Protected Period
and as otherwise set forth in Section 2) and for which the Executive may
qualify, nor shall anything herein limit or reduce such rights as the Executive
may have under any other agreements with the Company (except for any severance
or termination agreement during the Protected Period or with respect to the 1995
Plan as set forth in Section 2). Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan or program of the
Company shall be payable in accordance with such plan or program, except as
explicitly modified by the Plan.



7.
No Guaranteed Employment. The Executive and the Company acknowledge that, except
as may otherwise be provided under any other written agreement between the
Executive and the Company, the employment of the Executive by the Company or is
“at will” and may be terminated by either the Executive or the Company at any
time.



8.
Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company and its affiliates, including, without limitation,
technical information, intellectual property, business and marketing plans,
strategies, customer information, software, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Company and its affiliates and other forms of information
considered by the Company and its affiliates to be confidential or in the nature
of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”). Confidential Information shall not include information that is
generally known to the public or within the relevant trade or industry other
than due to the Executive’s violation of this Section 8 or disclosure by a third
party who is known by the Executive to owe the Company an obligation of
confidentiality with respect to such information. The Executive agrees that at
all times during the Executive’s employment with the Company and thereafter, the
Executive shall not disclose such Confidential Information, either directly or
indirectly, to any Person without the prior written consent of the Company and
shall not use or attempt to use any such information in any manner other than in
connection with the Executive’s employment with the Company, unless required by
law to disclose such information, in which case the Executive shall provide the
Company, with written notice of such requirement as far in advance of such
anticipated disclosure as possible. This confidentiality covenant has no
temporal, geographical or territorial restriction. Upon termination of the
Executive’s employment with the Company, the Executive shall promptly supply to
the Company, all property, keys, notes, memoranda, writings, lists, files,
reports, customer lists, correspondence, tapes, disks, cards, surveys, maps,
logs, machines, technical data and any other tangible product or document which
has been produced by, received by or otherwise submitted to the Executive during
or prior to the Executive’s employment with the Company, and any copies thereof
in his (or capable of being reduced to his) possession.



9.
Non-Disparagement. The Executive agrees that he will not make or publish any
statement critical of the Company, its affiliates and its executive officers and
directors, or in any way adversely affecting


6

--------------------------------------------------------------------------------




or otherwise maligning the business or reputation of any member of the Company,
its affiliates and its officers, directors and employees. The Company agrees
that its executive officers and directors will not make or publish any statement
critical of the Executive, or in any way adversely affecting or otherwise
maligning the business or reputation of the Executive. This paragraph shall not
prohibit the Executive nor the Company or any of its/his representatives from
taking action to enforce their rights under this Agreement, making disclosures
required by law or the rules and regulations of any securities exchange upon
which the securities of the Company are listed or from cooperating with or
responding to any governmental, administrative or judicial investigations or
proceedings.


10.
Non-Solicitation of Employees. During the Executive’s employment with the
Company and during a eighteen (18) month period following the Executive’s
termination of employment with the Company for any reason, the Executive shall
not directly or indirectly solicit (or assist any Person to solicit) for
employment any person who is, or within twelve (12) months prior to the date of
such solicitation was, an employee of the Company or any of its affiliates.



11.
Compliance with Company Policies. The Executive agrees to continue to comply
with his obligations under any Company policy or agreement, including, but not
limiting to, such restrictions relating to non-competition, non-disparagement,
non-solicitation, confidentiality, hedging, clawback, ownership guideline
policies and any other contractual provisions with the Company to which he is
now or may become subject prior to the Employment Termination Date.



12.
Consent. By executing this Agreement, the Executive hereby approves and consents
to the terms of the Agreement and the treatment of the Executive’s incentive and
equity awards in accordance with Section 2 of this Agreement.



13.
Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.



14.
Section 409A Considerations. All of the payments and benefits payable pursuant
to this Agreement are intended to comply with, or be exempt from, Section 409A
to the extent the requirements of Section 409A are applicable hereto, and the
provisions of this Agreement shall be construed and administered in a manner
consistent with that intention. Without limiting the foregoing, the terms
“terminates” or “termination of employment” or similar terms used in the Plan
shall be interpreted to mean to occur when a “separation of service” occurs as
defined under Section 409A. For purposes of Section 409A, the Executive’s right
to receive any installment payments pursuant to this Agreement shall be treated
as a right to receive a series of separate and distinct payments.
Notwithstanding anything to contrary herein, if the Executive is a “specified
employee” for purposes of Section 409A at the time of his termination of
employment, any Severance Amounts required to be made pursuant to Section 3
which are considered “nonqualified deferred compensation” subject to Section
409A shall commence on the day after the first to occur of (i) the day which is
six (6) months from the Employment Termination Date, or (ii) the date of the
Executive’s death. However, the Executive understands and agrees that the
Company is not making any representations regarding any tax treatment of amounts
paid pursuant to this Agreement.


7

--------------------------------------------------------------------------------




15.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without giving effect to the
conflict of laws principles thereof. Any action brought by any party to this
Agreement shall be brought and maintained in a court of competent jurisdiction
in the State of Delaware.



16.
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.



17.
Entire Agreement. This Agreement (together with the Plan) constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof. In the event of a conflict
between the Plan and this Agreement, the Plan shall control except as explicitly
set forth herein.



18.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all such counterparts shall together
constitute one and the same instrument.








8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.


HARSCO CORPORATION


By:    /s/ A. Verona Dorch            
Name:    A. Verona Dorch
Title:    General Counsel


EXECUTIVE
/s/ Mark E. Kimmel            
Mark Kimmel

9

--------------------------------------------------------------------------------




Exhibit A
Release Agreement
This Release Agreement (this "Release Agreement") dated as of [ ], 201[ ] (the
"Effective Date") is entered into by Mark Kimmel (the "Executive") for the
benefit of Harsco Corporation, a Delaware corporation (the "Company").
In consideration of the payments described in Section[s] [1(b),][2,] [and 3]] of
the Retention and Severance Agreement (the "Retention and Severance Agreement")
dated as of October [ ], 2013 by and between Harsco Corporation and the
Executive and other good and valuable consideration, which are given to the
Executive specifically in exchange for this release as a result of negotiations
between the Company and the Executive, the Executive, on behalf of himself, his
heirs, successors and assigns, hereby releases and discharges the Company, its
subsidiaries and affiliates, its and their employee benefit plans, its and their
current or former directors, officers, executives, agents, insurers, attorneys,
consultants, and auditors, and any and each of their successors and assigns and
predecessors ("Company Released Parties"), from any and all claims, charges,
causes of action and damages (including attorneys' fees and costs actually
incurred) ("Claims"), known and unknown, including those Claims related in any
way to the Executive's employment with the Company or any of its subsidiaries,
or the termination of his employment relationship or positions as an officer of
the Company, arising on or prior to the Effective Date. The waivers in this
Release Agreement shall not waive the Executive's rights respecting (i) the
Company's obligations under the Retention and Severance Agreement; (ii) the
Executive's right to receive COBRA continuation coverage in accordance with
applicable law; and (iii) claims for benefits under any health, disability,
retirement, life insurance or other, similar employee benefit plan (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA")) of the Company.
For the purposes of implementing a full and complete release and discharge of
the Company Released Parties, the Executive expressly acknowledges that this
Release Agreement is intended to include in its affect, without limitation, all
Claims which he does not know or suspect to exist in his favor at the time he
signs this Release Agreement, and that this Release Agreement is intended to
fully and finally resolve any such Claim or Claims.
This release specifically includes, but is not limited to, rights and claims
under the local, state or federal laws prohibiting discrimination in employment,
including the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Family and Medical Leave Act, the Pennsylvania Human
Relations Act, ERISA (except as otherwise stated herein), the Executive
protection provisions of the Federal Deposit Insurance Act (12 U.S.C. § 1831j),
Title VII of the Civil Rights Act of 1964, the Sarbanes- Oxley Act of 2002, as
well as any other state or federal laws or common law theories relating to
discrimination in employment, the termination of employment, or personal injury,
including without limitation all claims for wrongful discharge, breach of
contract, breach of an implied covenant of good faith and fair dealing,
intentional infliction of emotional distress, tortious interference with
contract or prospective economic advantage, defamation, loss of consortium,
infliction of emotional distress; or any claim for any compensation, including,
but not limited to additional compensation, back pay, front pay, or benefits
(other than as provided for in the Retention and Severance Agreement),
severance, reinstatement, or any other form of economic loss; and all claims for
personal injury, including, but not limited to: mental anguish, emotional
distress, pain and suffering, humiliation, and damage to name or reputation; and
all claims for liquidated damages and punitive damages and all claims for
counsel fees and costs.

A 1

--------------------------------------------------------------------------------




The Executive represents that he has not filed any Claim that was released in
this Release Agreement against the Company Released Parties with any court or
government agency, and that he will not, to the extent allowed by applicable
law, do so at any time in the future; provided, however, that the covenants
contained in herein will not prevent the Executive from filing a claim to
enforce the terms of the Retention and Severance Agreement or any other Claim
not released hereunder. If any government agency brings any claim or conducts
any investigation against the Company, nothing in this Release Agreement shall
prevent the Executive from cooperating in such proceedings.
Executive represents that he has read carefully and fully understands the terms
of this Release Agreement, and that Executive has been advised to consult with
an attorney and has had the opportunity to consult with an attorney prior to
signing this Release Agreement. Executive acknowledges that he is executing this
Agreement voluntarily and knowingly and that he has not relied on any
representations, promises or agreements of any kind made to Executive in
connection with Executive's decision to accept the terms of this Agreement,
other than those set forth in the Retention and Severance Agreement and this
Release Agreement. Executive acknowledges that Executive has been given at least
forty-five (45) days to consider whether Executive wants to sign this Release
Agreement and that the Age Discrimination in Employment Act gives Executive the
right to revoke this Release Agreement within seven (7) days after it is signed,
and Executive understands that he will not receive any payments not otherwise
due him under this Agreement until such seven (7) day revocation period (the
“Revocation Period”) has passed and then, only if Executive has not revoked this
Agreement. Executive may revoke the Agreement during the Revocation Period by
providing written notice of the revocation to Verona Dorch at the Company's
corporate office at 350 Poplar Church Road, Camp Hill, PA 17011. Upon such
revocation, this Agreement and Section[s] [1(b),][2,] [and 3]] the Retention and
Severance Agreement shall be null and void and of no further force and effect.
To the extent Executive has executed this Agreement within less than forty-five
(45) days after its delivery to Executive, Executive hereby acknowledges that
his decision to execute this Release Agreement prior to the expiration of such
forty-five (45) day period was entirely voluntary.
The Executive understands and acknowledges the significance of this Release
Agreement and acknowledges that this Release Agreement is voluntary and has not
been given as a result of any coercion. The Executive also acknowledges that he
has been given full opportunity to review and negotiate the Retention and
Severance Agreement and this Release Agreement, that he has been specifically
advised to consult with legal counsel prior to signing it, that he has in fact
carefully reviewed it with his attorney before signing it, and that he executes
this Release Agreement only after full reflection and analysis.
The following information is required by the Older Workers Benefit Protection
Act:
[The class, unit, or group of individuals covered by the program includes all
employees in the Harsco Infrastructure business. Certain employees in the Harsco
Infrastructure business as of the Transaction Date (as defined in the Retention
and Severance Agreement) as listed below are eligible to participate in the
Harsco Infrastructure Executive Retention Plan.
The following is a listing of the ages and job titles of employees who were and
were not selected for termination in connection with an employment transfer to
the Successor Employer (as defined in the Retention and Severance Agreement) and
offered consideration for signing the waiver. Except for those employees in the
Harsco Infrastructure business, no other employee is eligible or offered
consideration in exchange for signing the waiver:]
Other than as to rights, claims and causes of action arising under the ADEA, the
release of claims set forth in this Release Agreement shall be immediately
effective upon execution by the Executive.

A 2

--------------------------------------------------------------------------------




The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.
The Executive acknowledges that the separation payments he is receiving under
Section[s] [1(b),][2,] [and 3]] under the Retention and Severance Agreement in
connection with the release of claims set forth in this Release Agreement and
his obligations under this Release Agreement are in addition to anything of
value to which the Executive is entitled from the Company.
Each provision hereof is severable from this Release Agreement, and if one or
more provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
Agreement is so broad, in scope, or duration or otherwise, as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.
This Release Agreement constitutes the complete agreement in respect of the
subject matter hereof and shall supersede all prior agreements between the
Company and the Executive in respect of the subject matter hereof except to the
extent set forth herein.
The failure to enforce at any time any of the provisions of this Release
Agreement or to require at any time performance by the Executive of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect the validity of this Release Agreement, or any part hereof, or the
right of the Company [the Successor Employer] thereafter to enforce each and
every such provision in accordance with the terms of this Release Agreement.
This Release Agreement shall be binding upon any and all successors and assigns
of the Executive and the Company.

A 3

--------------------------------------------------------------------------------




Except for issues or matters as to which federal law is applicable, this Release
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without giving effect to the conflicts of law
principles thereof.
IN WITNESS WHEREOF, the Executive has executed this Agreement as of the date set
forth above.


______________________________
Executive        





A 4